Whitman, Judge.
To plaintiff Webb’s complaint containing two counts alleging and seeking damages for breach of contract of sale and conversion of the subject matter of the contract (an electric crane hoist), defendant Shuman Supply Co., Inc. moved for a summary judgment on the ground that the corporation did not own the crane; that the corporation was not a party to the contract; that the crane was the personal property of Jack Shuman, a resident of another county; that Jack Shuman was the party contracting with Webb; and therefore the action against the corporation must fail. The motion was denied but was certified for review.
The evidence presented on motion for summary judgment was conflicting and inconclusive with regard to the contention made therein. The trial court did not err in denying the motion. Watkins v. Nationwide &c. Ins. Co., 113 Ga. App. 801, 804 (149 SE2d 749); Central of Ga. R. Co. v. Hawes, 120 Ga. App. 4 (169 SE2d 356).

Judgment affirmed.


Bell, C. J., and Quillian, J., concur.